His Honor, Caldwell, J., before whom the case was tried, at LINCOLN, on the last Spring Circuit, charged the jury, that if the credit of $94 was obtained on the settlement with plaintiff's counsel, through fraud or mistake, the plaintiff was entitled to their verdict, but by consent of parties, his Honor reserved the question of the plaintiff's right to recover upon the matter of law. There was a verdict for the plaintiff; but his Honor, on consideration of the question of law reserved, being of opinion that the plaintiff's remedy, if he had any, was in a court of equity, set aside the verdict, and entered judgment of nonsuit, from which the plaintiff appealed.
The plaintiff never acquired the legal title to the bond. If any promise is implied, it is, of course, to pay the legal owners. This proposition is too plain to admit of discussion.
PER CURIAM.                               Judgment affirmed.
Cited: Wright v. Harris, 160 N.C. 551. *Page 375 
(407)